DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-15, 22 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 1 and 6, the citation of “ammonium fluoride” is treated as citing NH4F, and not quaternary ammonium fluoride.  
Claims 2-3, 6-15, 22 and 26 fail to cure the indefiniteness of the base claim, and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-9, 12-15 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugishima et al (US 2016/0083650 A1).
	Sugishima discloses a titanium nitride etching solution (“preferably etching a TiN layer” [0202]) which comprises:
	water [0131];

	fluorine-containing compound such as HF [0055] at 0.001-10% by mass [0056], which is expected to be within the cited range; and
	one or more of components selected from:
		organic solvent such as alcohols [0138];
		chelating agents such as polyethyleneimine [0090] at 0.0001%-5% by mass [0109], which is expected to be within the cited range;
		surfactants such as fluorosurfactants [0151] at 0.001%-20% by mass [0176], which is expected to overlap with the cited range;
	wherein the etching solution is free of metal-containing compounds, quaternary ammonium compounds and ammonium salts of an organic acid, because if present, they are not required components of the etching solution.

	As to the preamble, Sugishima fails to disclose the etching of tungsten.  The composition of Sugishima, by being the same as cited in claim 1 and for the same purpose of etching TiN, also inherently etches tungsten to at least some degree.  MPEP 2112.01, II (If the composition is physically the same, it must have the same properties).

	As to claims 5-7, 12-13, see the rejection of claim 1.
	As to claims 8-9, Sugishima discloses compounds such as lactic acid [0134], which also act as an organic solvent.  MPEP 2112.01, II (If the composition is physically the same, it must have the same properties).
	As to claims 14-15, Sugishima discloses to include salicylic acid [0134], which also acts as a chelating agent.  MPEP 2112.01, II (If the composition is physically the same, it must have the same properties).
	As to claim 26, Sugishima does not require chelating agents, so the solution may be “free” of them as cited.

Claims 1, 5-7, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muro et al (US 2015/0243527 A1).
As to claim 1, Muro discloses a tungsten [0085]-[0086], [0089-]-[0090] and titanium nitride etching solution [0013] which comprises:
	water [0064];
	two or more oxidizers comprising phosphoric acid [0066] and nitric acid [0023], wherein a combined amount of the two or more oxidizers is at least 0.05-25% by mass (nitric acid at 0.05-25 % by mass [0053]), such that a combination of the two oxidizers is expected to be within the cited range;

	one or more of components selected from:
		organic solvent such as alcohols [0048];
	wherein the etching solution is free of metal-containing compounds, quaternary ammonium compounds and ammonium salts of an organic acid, because if present, they are not required components of the etching solution.
	As to claims 5-7 and 26, see the rejection of claim 1.
	As to claim 22, Muro discloses a pH of -1 to 5, which overlaps with the cited range [0065].  Muro discloses the lower range is used for increased TiN etch rate [0065].  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The (i) range of less than 1 being encompassed by Muro, (ii) Muro and the instant invention both use the pH for the same purpose of TiN etch rate , and (iii) lack of criticality of the pH, together show that the full range is taught with sufficient specificity.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugishima et al (US 2016/0083650 A1), as applied to claim 1, and further in view of Barnes et al (US 2017/0260449 A1).
	As to claims 2 and 10-11, Sugishima fails to explicitly disclose a corrosion inhibitor.  However, Sugishima discloses to include an anionic surfactant such as alkylbenzene sulfonic acid [0174], preferably with 10 or greater carbon atoms [0176], or sodium salts thereof [0176].  Barnes teaches that an anionic surfactant such as dodecylbenzene sulfonic acid or sodium dodecylbenzenesulfonate also acts as a corrosion inhibitor (“Other corrosion inhibitors include … anionic surfactants such as dodecylbenzenesulfonic acid, sodium dodecylbenzenesulfonate” six sentences from the end of paragraph [0033]) in TiN etching solutions [0005].  Dodecylbenzene sulfonic acid has an alkyl group with 12 carbon atoms, which is within the preferred range of carbon atoms disclosed by Sugishima.  Barnes teaches a similar TiN etching solution to Sughishima with HF [0029], corrosion inhibitor [0033], surfactants [0037], organic solvent [0038] and water [0027], and thus there is motivation to modify Sugishima based on the teaching of Barnes.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide a corrosion inhibitor as dodecylbenzene sulfonic acid or 
	Alternatively, Barnes teaches TiN etching solutions [0005], as explained above, which is in the same field of endeavor as Sugishima.  Barnes teaches that it is useful to include corrosion inhibitors [0033].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include corrosion inhibitors in the composition of Sugishima because Barnes teaches that to do so is useful in etching solutions and is expected to inhibit corrosion.

Response to Amendment
Applicant’s arguments, see pages 7 and 10, filed 9/17/21, with respect to the 35 USC 112 rejection and the 35 USC 103 rejections over Cui have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.  Applicant’s point is well taken that Cui requires a carboxylate that contains metal, quaternary ammonium or ammonium of an organic acid, which is contrary to the claims as amended of a solution free of metal-containing compounds, quaternary compounds and ammonium salts of an organic acid.   
Claims 1-3, 5-15, 22 and 26 are rejected under 35 USC 112 as being indefinite.
Claims 1, 3, 5-9, 12-15 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugishima et al (US 2016/0083650 A1).
Claims 1, 5-7, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muro et al (US 2015/0243527 A1).
Claims 2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugishima et al (US 2016/0083650 A1), as applied to claim 1, and further in view of Barnes et al (US 2017/0260449 A1).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713